          Case 1:19-cv-01181-SAB Document 19 Filed 05/26/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID WILLIAMS,                                 )   Case No. 1:19-cv-01181-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER GRANTING DEFENDANTS’ MOTION
13          v.                                       )   TO CONTINUE THE SETTLEMENT
                                                         CONFERENCE
14                                                   )
     STUART SHERMAN, et al.,
                                                     )   (ECF No. 18)
15                 Defendants.                       )
                                                     )
16                                                   )

17          Plaintiff David Williams is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Defendants’ motion to continue the settlement conference

20   currently scheduled for May 28, 2020.

21          Good cause having been presented, it is HEREBY ORDERED that the settlement conference is

22   continued to September 24, 2020, at 9:30 a.m.

23
24   IT IS SO ORDERED.

25
        Dated:    May 26, 2020                                /s/ Barbara   A. McAuliffe            _
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28

                                                         1
